FILED
                           NOT FOR PUBLICATION                             MAY 30 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DENNIS L. TURNEY, a married man,                 No. 12-15288

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00808-SRB

  v.
                                                 MEMORANDUM*
HYUNDAI CONSTRUCTION
EQUIPMENT USA INCORPORATED
and HYUNDAI HEAVY INDUSTRIES
LIMITED,

              Defendants - Appellees,

  And

JOHN LIM, an individual,

              Defendant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted May 13, 2014**
                             San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RIPPLE,*** SILVERMAN, and GOULD, Circuit Judges.

         Dennis L. Turney appeals from the district court’s order dismissing a

diversity action in which he asserted a state law discrimination claim under the

Arizona Civil Rights Act (“ACRA”) against Hyundai Construction Equipment

USA, Inc. (“HCE”) and its parent company, Hyundai Heavy Industries, Ltd.

(“HHI”). He also appeals the district court’s order dismissing his common law

claim against HHI for its allegedly negligent hiring and supervision of John Lim.

The district court dismissed the state discrimination claim on the ground of res

judicata. We review that ruling de novo. Tritz v. U.S. Postal Serv., 721 F.3d 1133,

1136 (9th Cir. 2013). With respect to the negligence claim, the district court held

that it lacked personal jurisdiction over HHI. We also review that ruling de novo.

King v. Am. Family Mut. Ins. Co., 632 F.3d 570, 573 (9th Cir. 2011). We have

jurisdiction under 28 U.S.C. § 1291. We now affirm the judgment of the district

court.

         The district court properly dismissed Mr. Turney’s ACRA claim on the

ground of res judicata. Mr. Turney’s previously litigated Title VII and ADEA

claims involved the same parties and resulted in a final judgment on the merits.



          ***
            The Honorable Kenneth F. Ripple, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.

                                           2
The ACRA claim arose from the same transactional nucleus of facts as these earlier

claims. See Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987-88 (9th Cir.

2005) (upholding res judicata ruling on the basis of a shared transactional nucleus

of facts); see also Int’l Union of Operating Eng’rs-Emp’rs Constr. Indus. Pension,

Welfare & Training Trust Funds v. Karr, 994 F.2d 1426, 1430 (9th Cir. 1993)

(collecting cases employing the transactional nucleus of facts test).

      The district court properly dismissed for lack of personal jurisdiction

Mr. Turney’s claim against HHI for negligent hiring and supervision of Mr. Lim.

See, e.g., Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 416 (9th Cir. 1997)

(defining the limits of personal jurisdiction under Arizona law). Mr. Lim was the

Executive Vice President of HHI’s Construction Equipment Division as well as the

President of HCE. Mr. Turney alleged that Mr. Lim exacerbated discriminatory

conditions at HCE. HHI is based in Korea. HHI’s limited contacts with Arizona

do not “approximate physical presence”; general jurisdiction therefore is lacking.

Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir.

2000); see also Daimler AG v. Bauman, 134 S. Ct. 746, 760-61 (2014). Specific

jurisdiction also is lacking. HHI did not target Arizona by hiring Mr. Lim to head

a subsidiary corporation that was based in Illinois. See J. McIntyre Mach., Ltd. v.

Nicastro, 131 S. Ct. 2780, 2788 (2011) (noting that a foreign corporation subjects


                                           3
itself to personal jurisdiction only when it targets the forum state). HHI’s hiring of

Mr. Lim was not conduct that created an intentional, substantial connection with

Arizona; specific jurisdiction therefore is lacking. See Walden v. Fiore, 134 S. Ct.

1115, 1121-23 (2014).

      Finally, we note that the district court did not abuse its discretion in denying

further discovery on the matter of personal jurisdiction. We review the denial of

further discovery for an abuse of discretion. Cornwell v. Electra Cent. Credit

Union, 439 F.3d 1018, 1026 (9th Cir. 2006). Discovery “should be granted where

pertinent facts bearing on the question of jurisdiction are controverted . . . or where

a more satisfactory showing of the facts is necessary,” but we shall interfere in the

district court’s refusal to grant discovery only “upon the clearest showing that the

dismissal resulted in actual and substantial prejudice to the litigant.” Wells Fargo

& Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977)

(alteration in original) (internal quotation marks omitted). Mr. Turney has made

no such showing.

      AFFIRMED.




                                           4